United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0577
Issued: May 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 19, 2016 appellant filed a timely appeal from a July 28, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
has elapsed from March 26, 2015 the date of the most recent OWCP merit decision, to the filing
of the current appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s
claim.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from July 28, 2015, the date of OWCP’s last decision was
January 24, 2016. As this fell on a Sunday, the appeal would have been due the next business day which was
Monday, January 25, 2016. Since using February 1, 2016, the date the appeal was received by the Clerk of the
Appellate Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing.
The date of the U.S. Postal Service postmark is January 19, 2016 rendering the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant abandoned her request for a hearing.
FACTUAL HISTORY
On January 23, 2015 appellant, then a 53-year-old equipment operator, filed a traumatic
injury claim (Form CA-1) alleging that on January 12, 2015 she sustained a fractured right toe in
the performance of duty. She alleged that she began to feel right foot pain after constantly
jumping from the hard surface of a power jack onto concrete without matting.
By decision dated March 26, 2015, OWCP denied appellant’s claim because the evidence
of record did not support that the injury occurred as described.
On April 20, 2015 appellant requested an oral hearing before an OWCP hearing
representative.
In a May 21, 2015 letter, OWCP notified appellant that a video teleconference hearing
was scheduled for July 7, 2015 at 2:30 p.m. It provided the address of the video teleconference
location. The notice was mailed to appellant’s address of record.
Appellant did not appear at the scheduled hearing.
By decision dated July 28, 2015, OWCP found that appellant abandoned her request for a
hearing. The decision noted that the hearing was scheduled for July 7, 2015, but appellant failed
to appear as instructed. The decision also found that there was no indication that appellant
contacted OWCP prior or subsequent to the scheduled hearing to explain her failure to
participate. OWCP concluded that appellant abandoned her hearing request.
On appeal appellant contends that she missed the hearing because of a family
commitment. She notes that OWCP’s letter advised that a medical emergency was the only
justification for rescheduling the hearing.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.3 Unless
otherwise directed in writing by the claims examiner, OWCP’s hearing representative will mail a
notice of the time and place of the hearing to the claimant and any representative at least 30 days
before the scheduled date.4 OWCP has the burden of proving that it mailed notice of a scheduled
hearing to a claimant.5
3

Id. at § 8124(b)(1); 20 C.F.R. § 10.616(a).

4

20 C.F.R. § 10.617(b).

5

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

2

A claimant who fails to appear at a scheduled hearing may request in writing within 10
days after the date set for the hearing that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by teleconference.
The failure of the claimant to request another hearing within 10 days, or the failure of the
claimant to appear at the second scheduled hearing without good cause shown, shall constitute
abandonment of the request for a hearing. Where good cause is shown for failure to appear at
the second scheduled hearing, review of the matter will proceed as a review of the written
record.6
Where it has been determined that a claimant has abandoned his or her request for a
hearing, OWCP’s Branch of Hearings and Review will issue a formal decision.7
ANALYSIS
By decision dated March 26, 2015, OWCP denied appellant’s traumatic injury claim.
Appellant submitted a timely request for a hearing. In a May 21, 2015 letter, OWCP notified
appellant of the time and location for the July 7, 2015 scheduled hearing. The notice was mailed
to appellant’s address of record. Appellant did not appear at the prescribed time. She did not
request a postponement of the hearing or explain her failure to appear at the hearing within 10
days of the scheduled hearing date of July 7, 2015. The Board, therefore, finds that appellant
abandoned her request for a hearing.
On appeal appellant contends that she missed the hearing because of a family
commitment. There is no evidence, however, that she contacted OWCP to provide this
information within 10 days of the scheduled hearing. The Board is precluded from reviewing
evidence not before OWCP at the time it issued its final decision.8
CONCLUSION
The Board finds that OWCP properly found that appellant abandoned her request for a
hearing.

6

20 C.F.R. § 10.622(f).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(g) (October 2011).
8

See 20 C.F.R. § 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the July 28, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 6, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

